Rosenberry, C. J.
The sole question presented on this appeal is whether or not the plaintiff made a bona fide con*475tinuous effort to procure a purchaser for the premises in question within the rule laid down in Huchting v. Rahn, 179 Wis. 50, 190 N. W. 847, and Genske v. Christensen, 189 Wis. 520, 208 N. W. 467. As was said in the Genske Case, ordinarily the question of whether or not under the facts there was a bona fide effort by the broker to make a sale is a question of fact, but there must be evidence which will sustain such a finding.
It is difficult to see how a broker could do anything and do less than was done by the plaintiff in this case, and if the evidence here sustains the finding of bona fides on the part of the broker, such a finding would have to be sustained in practically every case. No one can lay down categorically the things that are nece'ssary to be done in every case in order to establish a bona fide effort to procure a sale. Outside of the general statements made by the plaintiff, which are mere conclusions, we find nothing in this case to sustain the proposition that he made a bona fide effort to procure a sale of the premises in question. They were not advertised, he brought no purchasers, there was no proof that he had exhibited the premises. He did nothing apparently but list the property and make one personal inspection. He knew of the impending sale to Schultz, to whom he had attempted to sell other property. He waited until the sale was closed through another broker and then made demand upon the defendant for the commission. It is considered that the evidence is insufficient to sustain the finding.
By the Court. — Judgment reversed, with directions to dismiss plaintiff’s complaint.